             Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 1 of 13




 1                                                      The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                             UNITED STATES DISTRICT COURT
13                            WESTERN DISTRICT OF WASHINGTON
14                                      AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;          NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a               DEFENDANTS’ MOTION TO QUALIFY
20   Nevada Limited Liability Company,          COUNSEL TO CONTINUE
21                                              REPRESENTATION
22                     Plaintiffs,
23
24          v.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                     Defendants.
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ MOTION TO QUALIFY                       G O R DO N     600 University Street
                                                           T IL DE N    Suite 2915
                                                          THOMAS        Seattle, WA 98101
                                                         C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 2 of 13




 1                                         I. INTRODUCTION
 2
 3   A.     Conference of Counsel
 4
 5          On January 13, 2021, Plaintiffs filed the Declaration of non-party witness Lori Ann
 6   Barnhart (Dkt. 38-1). In that declaration Ms. Barnhart: (1) testified that on or about January 10,
 7
 8   2021, the undersigned offered to represent her as her attorney for purposes of her response to a
 9
10   subpoena from Plaintiffs; (2) suggested that such an attorney-client relationship was formed at
11
12   around that time; and (3) testified that she had some “interest” with regard to this lawsuit that
13   was in conflict with the interests of the undersigned’s client, Defendant Ms. Paulson.
14
15   Defendants were concerned that Plaintiffs included this testimony in the declaration to set up an
16
17   argument to disqualify the undersigned and his firm from continuing to represent Defendants in
18
     this matter. Declaration of Michael Brown (“Brown Decl.”), ¶ 4. Accordingly, the undersigned
19
20   arranged a meet-and-confer with Plaintiffs’ counsel on January 27, 2021 to discuss the matter
21
22   and his plan to bring a “motion to qualify” to request that this Court enter an order finding that
23
24   no disqualifying attorney-client relationship was formed. Id.
25
            To the undersigned’s surprise, in that call, Plaintiffs’ counsel assured the undersigned
26
27   that, despite having included the above testimony in Ms. Barnhart’s declaration, they did not see
28
29   a potential conflict issue and had no intention of arguing for disqualification based on any such
30
31   alleged attorney-client relationship. Id. Based on that representation, the undersigned sought
32
     further guidance on the ethics issue, and determined that the motion to qualify could be obviated
33
34   if Plaintiffs would simply confirm in writing what they represented during the meet-and-confer.
35
36   Id.
37
38          The undersigned proceeded to repeatedly ask Plaintiffs for that confirmation, but they
39   repeatedly refused. Id., ¶ 5 & Ex. A. Initially they explained that they wanted to reserve the
40
41   right to move to disqualify if “it becomes an issue later on” and “if and when [they] learn more”
42
43   information. Id., Ex. A at 2, 4 (emphasis added). The undersigned responded that: (1) the
44
45   stipulation need only repeat what Plaintiffs represented during the call—that they have no


     DEFENDANTS’ MOTION TO QUALIFY - 1                                G O R DO N     600 University Street
                                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 3 of 13




 1   current concerns that would cause them to ask for disqualification; and (2) they could reserve the
 2
 3   right to move in the extremely unlikely event they learned new information that would give rise
 4
     to such a concern. Id. at 5. Plaintiffs then shifted their position, stating that they “do have
 5
 6   concerns” currently about a potential conflict, based on what they knew at the time of the meet
 7
 8   and confer, and therefore would not sign a stipulation. Id. at 6.
 9
10          Defendants should not be forced to proceed under the constant threat that Plaintiffs will
11
     choose some strategic time in the future to make the disqualification motion that they clearly
12
13   hinted at in the Barnhart Declaration, then clearly disclaimed on January 27, and then hinted at
14
15   once again when asked to commit to that position in writing. As such, Defendants ask the Court
16
17   to rule now on the disqualification issue, to give them some certainty that their defense in these
18
     proceedings, or future proceedings in another forum, will not be disrupted by a motion to
19
20   disqualify that Plaintiffs are keeping in their back pocket.
21
22   B.     Summary of Argument
23
24          As explained in Dockets 43-1and 52, the circumstances surrounding Plaintiffs’
25
     procurement of Ms. Barnhart’s testimony were highly unusual and highly concerning, and there
26
27   is reason to believe Ms. Barnhart was not in a position to swear an oath to any testimony on
28
29   January 13. However, even taking her testimony regarding an alleged attorney-client
30
31   relationship at face value, the undersigned remains qualified to continue to represent Defendants,
32
     for the following reasons:
33
34          First, “disqualification is a drastic measure” and “the Court must consider the danger of a
35
36   motion to disqualify opposing counsel as a litigation tactic.” FMC Technologies, Inc. v.
37
38   Edwards, 420 F. Supp. 2d 1153, 1157 (W.D. Wash. 2006). Plaintiffs’ shifting positions on this
39
     motion only underscore this concern here.
40
41          Second, the emails on which the declaration relies do not support a reasonable belief on
42
43   the part of Ms. Barnhart that the undersigned offered to act as her attorney.
44
45


     DEFENDANTS’ MOTION TO QUALIFY - 2                                G O R DO N     600 University Street
                                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 4 of 13




 1          Third, even if the emails could reasonably be construed as an offer of representation,
 2
 3   Ms. Barnhart’s own testimony establishes that she rejected that putative offer; indeed she
 4
     testified that she was “suspicious” and “not comfortable” with the undersigned acting as her
 5
 6   attorney, and she therefore “cut off all communications with” the undersigned, and proceeded to
 7
 8   speak with Plaintiffs’ counsel the following day.
 9
10          Fourth, even assuming an attorney-client relationship was formed, Ms. Barnhart does not
11
     have any identifiable “interest” with respect to this lawsuit, let alone any interest that might be
12
13   prejudiced by the undersigned continuing to represent Defendants. Indeed, as she herself
14
15   expressly and repeatedly recognized, her only connection to this litigation is as a fact witness
16
17   with information that is relevant—if at all—only to the issue of this Court’s personal jurisdiction
18
     over Defendants.
19
20          Fifth, any confidentiality that would have attached to Ms. Barnhart’s communications
21
22   with the undersigned was waived by virtue of the declaration’s express reliance on and
23
24   characterization (and mischaracterization) of those communications, for the purpose of
25   impugning the undersigned.
26
27                                   II. FACTUAL BACKGROUND
28
29   A.     The communications between the undersigned and Ms. Barnhart.
30
31          Ms. Barnhart initially made contact with the undersigned via email on December 24,
32
33   2020. Dkt. 43-1 ¶ 9. She explained that she understood the undersigned was Ms. Paulson’s
34   attorney, and expressed concerns about being harassed by Plaintiffs’ counsel and abusively
35
36   “outed” in the Fulmer Declaration filed by Plaintiffs (Dkt. 27-3) in which they exposed irrelevant
37
38   but very damaging personal information about her. Id. The undersigned responded to
39
40   Ms. Barnhart as a potential witness (not a potential client), and that began a series of email
41   exchanges, and two telephone calls, over the subsequent 18 days. See generally Dkt. 43-1,
42
43   Ex. B. The majority of the email conversation centered on Ms. Barnhart’s agreement to sign a
44
45   declaration (the “First Barnhart Declaration”), which would be filed by Defendants. The purpose


     DEFENDANTS’ MOTION TO QUALIFY - 3                                G O R DO N     600 University Street
                                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 5 of 13




 1   of the First Barnhart Declaration was twofold: (1) to explain the abusiveness of the Fulmer
 2
 3   Declaration and specifically Ms. Barnhart’s belief that she was deliberately “outed” in retaliation
 4
     over a spat she had with Plaintiffs’ counsel, Michael Saltz, in November 2020; and (2) to
 5
 6   confirm Defendants’ statements, that they did not know Ms. Barnhart resided in Washington
 7
 8   until that fact was disclosed in this lawsuit. Id., Ex. B at 117-123. Ms. Barnhart helped prepare
 9
10   and edit that First Barnhart Declaration, and was eager to sign it on the evening of January 6,
11
     2021, before the undersigned informed her we needed to delay that filing. Dkt. 43-1 ¶¶ 23-26.
12
13          The undersigned and Ms. Barnhart also exchanged emails, and spoke about, Plaintiffs’
14
15   subpoena to Ms. Barnhart (which was never served). It is the emails regarding this latter subject
16
17   that form the basis for the suggestion in Ms. Barnhart’s declaration that she and the undersigned
18
     formed an attorney-client relationship. See Dkt. 38-1 at ¶¶ 24-26. The undersigned and
19
20   Ms. Barnhart spoke on the phone on January 5, 2021 about the declaration and the subpoena; the
21
22   undersigned explained that he was Defendants’ attorney, and not hers. She told the undersigned
23
24   that she already recognized this. Declaration of Michael Brown In Support of Motion to Qualify
25   (“Brown Decl.”), ¶ 2.
26
27          Ms. Barnhart now relies on emails the undersigned sent subsequent to this call, to suggest
28
29   that at some point he became “her” lawyer for purposes of responding to the subpoena. In those
30
31   emails, the undersigned provided general information and admonitions to Ms. Barnhart regarding
32   responding to subpoenas, and responded to some of her concerns, including her concern that she
33
34   did not have money or technical expertise to comply with a demand for electronic data from her
35
36   social media and email accounts. The emails pertaining to the subpoena (among other topics)
37
38   can be found at Dkt. 43-1, pp. 145-200 and Dkt. 52, Ex. B at 125, 145, 165, 167.
39
40   B.     Ms. Barnhart suddenly changed sides and completely changed her story on January
41          13, 2021.
42          Ms. Barnhart’s emails to the undersigned late on January 10 and continuing into January
43
44   11 began to sound confusing, and appeared to reflect an increasing level of anxiety and even
45


     DEFENDANTS’ MOTION TO QUALIFY - 4                              G O R DO N     600 University Street
                                                                      T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 6 of 13




 1   despair over the harassment and intimidation she had been subjected to at the hands of Plaintiffs’
 2
 3   counsel. Dkt. 43-1 at 186-203; Dkt 52 at 125, 145, 165, 167. On January 12, 2021—after 18
 4
     days of frequent communications with the undersigned—Ms. Barnhart “flipped” and contacted
 5
 6   Plaintiffs’ counsel. Dkt. 38-1 ¶ 28.
 7
 8          The next day, Plaintiffs’ counsel interviewed Ms. Barnhart for 11 hours, prepared a
 9
10   different declaration for her to sign (the “Second Barnhart Declaration”), and procured her sworn
11
     signature to it. They did this with the knowledge that: (1) Ms. Barnhart believed she was
12
13   represented by the undersigned; (2) she was eager to swear under oath a week earlier to an
14
15   entirely different and nearly perfectly contradictory version of events; (3) the 150 emails
16
17   exchanged between the undersigned and Ms. Barnhart over the previous 18 days were perfectly
18
     consistent with the First Barnhart Declaration, which she was eager to sign under oath, and
19
20   contradicted the testimony they were putting in front of her in the Second Barnhart Declaration;
21
22   and (4) she admitted to them to being confused and unable to remember things well because of
23
24   medication and anxiety. See Dkt. 60 ¶¶ 2-5. After the Second Barnhart Declaration was filed,
25   the undersigned came into possession of information strongly suggesting that Ms. Barnhart was
26
27   not aware of what she was signing when she signed it. See Dkt. 52, Exs. A, B.
28
29          In this second declaration Ms. Barnhart states that the undersigned became her attorney at
30
31   some point, with respect to her response to Plaintiffs’ subpoena. Dkt. 38-1 ¶¶ 24-28. The
32   circumstances surrounding the preparation of that declaration and Ms. Barnhart’s state of mind
33
34   when she signed it, provide strong grounds for this Court to disregard that “testimony.” See Dkt.
35
36   43-1 ¶¶ 9-22. However, as explained below, even taking the Second Barnhart Declaration at
37
38   face value, the undersigned is not subject to disqualification from this matter.
39
40                                           III. ARGUMENT
41
     A.     Disqualification is an extraordinary and disfavored remedy.
42
43          “Disqualification of counsel is a drastic measure that should be imposed only when
44
45   necessary. The Court must consider the danger of a motion to disqualify opposing counsel as a

     DEFENDANTS’ MOTION TO QUALIFY - 5                               G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 7 of 13




 1   litigation tactic.” FMC Technologies, Inc. v. Edwards, 420 F. Supp. 2d 1153, 1157 (W.D. Wash.
 2
 3   2006); see also Optyl Eyewear Fashion Int'l Corp. v. Style Cos., 760 F.2d 1045, 1050 (9th Cir.
 4
 5   1985) (“Because of this potential for abuse, disqualification motions should be subjected to
 6
 7   particularly strict judicial scrutiny.”) (quotations omitted). Here, the odd circumstances
 8
 9   surrounding Plaintiffs’ procurement of the Second Barnhart Declaration and Plaintiffs’ shifting
10
11   positions regarding disqualification should only heighten the Court’s suspicion of their motives.
12
13   B.     An attorney-client relationship never formed between the undersigned and
14          Ms. Barnhart.
15
16          1.      The existence of an attorney-client relationship turns on the putative client’s
17                  reasonable subjective belief that such a relationship was formed.
18
19          “An attorney-client relationship is deemed to exist if the conduct between an individual
20   and an attorney is such that the individual subjectively believes such a relationship exists.” Dietz
21
22   v. Doe, 131 Wn.2d 835, 843 (1997) (quoting In the Matter of the Disciplinary Proceeding
23
24   Against McGlothlen, 99 Wn.2d 515, 522 (1983)). However, the belief of the putative client will
25
26   control only if it “is reasonably formed based on the attending circumstances, including the
27   attorney's words or actions.” Id. (quoting State v. Hansen, 122 Wn.2d 712, 720 (1993)). The
28
29   determination of whether an attorney-client relationship exists is a question of fact. Id. The
30
31   burden of proving the existence of an attorney-client relationship falls on the party asserting it.
32
     Id.
33
34          As explained below, the facts do not support a finding that Ms. Barnhart and the
35
36   undersigned entered into an attorney-client relationship. Indeed, Ms. Barnhart’s own testimony
37
38   demonstrates that no such relationship was formed.
39
40          2.      The emails between the undersigned and Ms. Barnhart do not convey an
41                  offer to form an attorney-client relationship with respect to Ms. Barnhart’s
42                  subpoena response.
43          The suggestion that an attorney-client relationship was formed is premised on two
44
45   particular emails, one on January 10 and another on January 11 of 2021. Dkt. 38-1 at ¶¶ 24-26.

     DEFENDANTS’ MOTION TO QUALIFY - 6                                G O R DO N     600 University Street
                                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
               Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 8 of 13




 1   Neither of them, taken alone or along with the other emails pertaining to the subpoena, support a
 2
 3   conclusion that the undersigned was acting as Ms. Barnhart’s attorney with respect to responding
 4
     to that subpoena.
 5
 6
                      a.       The January 10, 2021 email.
 7
 8           Ms. Barnhart wrote to the undersigned on January 8, 2021, explaining that Plaintiffs’
 9
10   counsel’s harassing conduct had already caused her severe anxiety and that she “may just ignore
11
12   [the subpoena] altogether.” Dkt. 52, Ex. C at 145. The undersigned attempted to respond in a
13   manner that would calm Ms. Barnhart’s fears and dissuade her from simply “ignoring” the
14
15   subpoena. This is what led the undersigned, on January 10, 2021, to write the sentences on
16
17   which Ms. Barnhart’s declaration now relies:
18
19                    I recommend that you sit tight, accept service if they come to your
20                    door, and then we can take it form [sic] there. You are not in any
21                    trouble.
22
     Dkt. 38-1 at ¶ 24. In her declaration, Ms. Barnhart states: “Such statement confirmed to me that
23
24   I apparently was a client of Mr. Brown’s, in that I understood his statement to mean that he was
25
26   inserting himself into my situation of having to respond to a subpoena.” Id.
27
28           It is difficult to know what it means to say that an email “confirmed” that something was
29   “apparently” the case.1 The question is whether Ms. Barnhart subjectively believed the
30
31   undersigned was her attorney, not whether it was “apparently” the case that the undersigned was.
32
33   Further, even if this were read to assert such a subjective belief, that belief must be “reasonably
34
35   formed based on the attending circumstances, including the attorney's words or actions.” Dietz,
36   131 Wn.2d at 843. Ms. Barnhart explained that the undersigned’s email apparently confirmed an
37
38   attorney-client relationship because she “understood Mr. Brown’s statement to mean that he was
39
40   inserting himself into my situation of having to respond to a subpoena.” Dkt. 38-1 at ¶ 24. To
41
42
43       1
           Plaintiffs’ counsel prepared this declaration, presumably with the knowledge of the applicable test under
44   Washington law governing the existence of an attorney-client relationship. Yet for some reason they decided to
45   include this vague and ambiguous testimony.


     DEFENDANTS’ MOTION TO QUALIFY - 7                                         G O R DO N     600 University Street
                                                                                 T IL DE N    Suite 2915
                                                                                THOMAS        Seattle, WA 98101
                                                                               C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 9 of 13




 1   the extent any meaning can reliably be discerned from that odd phrase, it is not a fact or
 2
 3   circumstance from which a person could plausibly conclude that an attorney-client relationship
 4
     had been formed. Indeed, it is perfectly consistent with Defendants’ position, that the
 5
 6   undersigned “involved himself” simply by providing and offering general information and
 7
 8   assistance regarding responding to a subpoena.
 9
10                  b.      The January 11, 2021 email.
11
12          The second email from the undersigned on which Ms. Barnhart relies is dated January 11,
13   2021. That email was in direct response to Ms. Barnhart emailing the undersigned the following
14
15   message, regarding responding to the subpoena:
16
17                  I’m not going to go to court I have no money. I don’t know how to
18                  download everything on my phone so it won’t be done.
19
20   Dkt. 52, Ex. C at 165. The undersigned responded shortly thereafter. The portion of that
21
     response on which the declaration relies states as follows:
22
23
                    You don’t need to spend money or hire a lawyer to respond to the
24
                    subpoena or file a declaration. I’d like to stand up for you by filing
25
                    your declaration if you’d let me. It costs you nothing.
26
27   Dkt. 38-1 at ¶ 25. Ms. Barnhart characterizes this as an “offer[] to represent me at no charge in
28
29   responding to said subpoena.” Id. However, in context, this is clearly not an offer to represent
30
     Ms. Barnhart as her lawyer for free.
31
32          The undersigned’s intent in writing these sentences in response to Ms. Barnhart’s
33
34   concerns was to reassure her of two things. First, the undersigned wanted Ms. Barnhart to
35
36   understand that she did not need to spend money to respond to the subpoena, for example, by
37
     paying to have data retrieved (because she did not know how to do it). Offering to provide
38
39   general information to a witness regarding the logistics of gathering electronic data from a
40
41   smartphone or personal computer, is not the sort of assistance that constitutes legal advice or
42
43   supports that witness’ subjective belief that an attorney-client relationship has been formed.
44
     Second, the undersigned wanted Ms. Barnhart to understand that, based on what she had told me,
45


     DEFENDANTS’ MOTION TO QUALIFY - 8                               G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 10 of 13




 1   she did not need to be represented by a lawyer at all in the process of responding. Brown Decl.,
 2
 3   ¶ 3.
 4
 5          3.      Even if Ms. Barnhart had a reasonable subjective belief that the undersigned
 6                  offered to be her attorney, Ms. Barnhart’s own testimony proves she
 7                  responded by rejecting that offer.
 8          After describing the above email passages as forming an “offer” to represent her,
 9
10   Ms. Barnhart testified that she in effect rejected that offer. She explained that: (1) she was “very
11
12   suspicious of Mr. Brown’s motives” in offering to assist with the subpoena response; (2) she
13
14   “was not comfortable with having Mr. Brown controlling the production of[her] documents
15   and/or other evidence,” (3) she “did not feel comfortable with Mr. Brown’s offer of
16
17   representation; and (4) “was concerned that there would be a conflict of interest in representing
18
19   [her] and [Defendants].” Dkt. 38-1 at ¶¶ 25-26 (emphasis added). Indeed, Ms. Barnhart testified
20
21   that she was so “uncomfortable” with the undersigned’s alleged offer, that she responded to it by
22   “cut[ting] off all communications with” the undersigned, and then proceeded to contact
23
24   Plaintiffs’ counsel. Id. at ¶ 28. And, in fact, Ms. Barnhart did cease communicating with the
25
26   undersigned on January 11, 2021.
27
28   C.     Even assuming an attorney-client relationship was formed, RPC 1.9 is not
29          implicated here.
30
31          1.      Ms. Barnhart has no interests materially adverse to Defendants (RPC 1.9(a)).
32          Ms. Barnhart’s suggestion of the formation of an attorney-client relationship potentially
33
34   implicates RPC 1.9(a). That rule provides that
35
36                  [a] lawyer who has formerly represented a client in a matter shall
37                  not thereafter represent another person in the same or a
38                  substantially related matter in which that person’s interests are
39                  materially adverse to the interests of the former client unless the
40                  former client gives informed consent, confirmed in writing.
41
42   R.P.C. 19(a) (emphasis added). For the following reasons, Ms. Barnhart has no interests that are
43   materially adverse to Defendants’ interests.
44
45


     DEFENDANTS’ MOTION TO QUALIFY - 9                               G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 11 of 13




 1          First, the only indication of an adverse interest is in the form of vague assertions in the
 2
 3   Second Barnhart Declaration. As set forth in detail in Dockets 43-1, 52 and 59 at 10, that
 4
     declaration lacks any evidentiary value, because of the circumstances surrounding its drafting.
 5
 6          Second, the only “interest” even hinted at in the Second Barnhart Declaration is
 7
 8   Ms. Barnhart’s alleged possession of information that contradicted testimony Ms. Paulson
 9
10   provided in support of Defendants’ Motion to Dismiss. As explained at length in Docket 43-1,
11
     that “information” is contradicted by what Ms. Barnhart repeatedly said and wrote to the
12
13   undersigned over the 18-day period they were in communication, and the testimony in the First
14
15   Barnhart Declaration. See Dkt. 43-1 at ¶¶ 33-40. Ms. Barnhart’s “first” story was plainly
16
17   consistent with Defendants’ interests. It would be unfair to Defendants and the undersigned to
18
     permit Plaintiffs and/or Ms. Barnhart to create a disqualifying conflict by suddenly changing that
19
20   story 180 degrees.
21
22          Third, even if Ms. Barnhart was in possession of information that would be somehow
23
24   damaging to Defendants, that would not give her a material “interest” that could be jeopardized
25   by the undersigned continuing to represent Defendants in this matter. Indeed, Ms. Barnhart
26
27   repeatedly told the undersigned that she had no position with respect to the claims in this
28
29   litigation; she explained she was just “caught in the middle.” Dkt. 43-1 at 171 (“I am caught in
30
31   the middle.”); see also id. at 99-100 (“I have no basis to judge those legal claims [in this lawsuit]
32   and I have had no interest in the Westbrooks before or after this lawsuit began.”); 35 (“I have
33
34   never had any interactions with Tati [Westbrook] or her family. I have never tweeted anything at
35
36   or about Tati. Isn’t this about Tati and her harassment?”); 15 (“Katie [Paulson] knows I have
37
38   nothing to do with this.”). Moreover, to the extent Ms. Barnhart actually had such damaging
39   information, and had an interest in disclosing it, she has already done that, when she gave
40
41   Plaintiffs’ counsel access to her emails and social media accounts, allowing them to review
42
43   everything therein, apparently with no constraints and no supervision.
44
45


     DEFENDANTS’ MOTION TO QUALIFY - 10                               G O R DO N     600 University Street
                                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 12 of 13




 1          2.      Ms. Barnhart clearly waived any confidentiality with respect to her
 2                  communications with the undersigned (RPC 1.9(c)).
 3
 4          Ms. Barnhart’s assertions regarding an attorney-client relationship also potentially
 5
     implicate RPC 1.9(c). That rule provides:
 6
 7
                    A lawyer who has formerly represented a client in a matter . . .
 8
                    shall not thereafter: (1) use information relating to the
 9
                    representation to the disadvantage of the former client except as
10
                    these Rules would permit or require with respect to a client, or
11
                    when the information has become generally known; or (2) reveal
12
                    information relating to the representation except as these Rules
13
                    would permit or require with respect to a client.
14
15   RPC 1.9(c). The key concern behind RPC 1.9(c) is “that confidential factual information as
16
17   would normally have been obtained in the prior representation would materially advance the
18
19   [current] client’s position in the subsequent matter.” RPC 1.9, Comment [3].
20          There is no risk of that here. Assuming for the sake of argument that Ms. Barnhart had a
21
22   reasonable expectation of attorney-client confidentiality during her discussions with the
23
24   undersigned, she clearly waived it by explicitly relying on those very communications in the
25
     Second Barnhart Declaration, and by doing so for the purpose of impugning the undersigned’s
26
27   professional integrity. Dkt. 38-1 ¶¶ 19-28; see Rock River Communications, Inc. v. Universal
28
29   Music Group, Inc., 745 F.3d 343, 353 (9th Cir. 2014) (waiver by reliance on privileged
30
31   communications under “sword-shield doctrine”); Pappas v. Holloway, 114 Wn.2d 198, 207
32
     (1990) (same); RPC 1.6(b)(5) (attorney may rely on otherwise confidential communications to
33
34   respond to allegations concerning representation of the client). Further, to the extent the
35
36   information Ms. Barnhart provided to the undersigned benefits Ms. Paulson, Rule 1.9(c) is not
37
38   implicated because the information in no way harms any interest of Ms. Barnhart.
39
40                                          IV. CONCLUSION
41          For the foregoing reasons, Defendants respectfully request that the Court enter an order
42
43   finding that no grounds exist to disqualify the undersigned or the law firm Gordon Tilden
44
45   Thomas & Cordell LLP.


     DEFENDANTS’ MOTION TO QUALIFY - 11                              G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
            Case 2:20-cv-01606-BJR Document 63 Filed 02/18/21 Page 13 of 13




 1         DATED this 18th day of February, 2020.
 2
 3                                        GORDON TILDEN THOMAS & CORDELL LLP
 4                                        Attorneys for Defendants
 5
                                          By    s/ Michael P. Brown
 6
                                               Michael P. Brown, WSBA #45618
 7
                                               600 University Street, Suite 2915
 8
                                               Seattle, Washington 98101
 9
                                               206.467.6477
10
                                               mbrown@gordontilden.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ MOTION TO QUALIFY - 12                       G O R DO N     600 University Street
                                                                T IL DE N    Suite 2915
                                                               THOMAS        Seattle, WA 98101
                                                              C O R DE L L   206.467.6477
